Citation Nr: 1806826	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating higher than 10 percent for post-operative right knee disability with traumatic arthritis, instability, and three scars, prior to September 14, 2015, and entitlement to a rating higher than 20 percent, thereafter.

2. Entitlement to a rating higher than 10 percent for post-operative right knee disability with painful, limited flexion.

3. Entitlement to a compensable rating for post-operative right knee disability with limited extension.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from October 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, in pertinent part, denied an increased rating for the post-operative right knee traumatic arthritis with instability and three scars. The Veteran submitted a notice of disagreement (NOD) in November 2011, a statement of the case (SOC) was issued in April 2012, and a VA Form 9 was received in June 2012.

The Veteran was afforded a Travel Board hearing before the undersigned in April 2013. A written transcript of that hearing was prepared and incorporated into the evidence of record.

In July 2015, the Board remanded this appeal for additional development.

In a July 2016 rating decision, the RO granted an increased evaluation of 20 percent for post-operative right knee disability with traumatic arthritis, instability and three scars, effective September 2015. Additionally, the RO awarded a separate noncompensable rating for limitation of extension, effective September 2015. Despite the grant of these evaluations, the Veteran has not been awarded the highest possible evaluations. As a result, he is presumed to be seeking the maximum possible evaluations. The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings. A.B. v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service connected disability (TDIU) may be a part of an appeal for a higher initial rating claim when such claim is raised by the record.  Since the issuance of Rice, VA regulations have been amended (effective March 24, 2015) to describe the specific and limited manner and methods by which a claim or claims can be initiated and filed.  See 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.160 (2017).  Here, the Board notes the Veteran is a farmer and the most recent VA examination states he is unable to keep up with the expected workload.  See June 2017 VA examination.  Accordingly, this matter is referred to the AOJ for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  

In May 2017, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed in the May 2017 Board Remand, the RO was to afford the Veteran a VA examination, with the instructions that the examination report must include the degree at which pain occurs during range of motion tests of the right knee. The examiner was also instructed to record the results of range of motion testing of both the knees for pain on both active and passive motion and in weightbearing and nonweight-bearing. If the knees could not be tested on "weight-bearing," then the examiner was to specifically indicate that such testing cannot be done.

The Veteran was afforded a VA examination in June 2017. The examiner stated that the Veteran had pain on examination that causes functional loss; however, the degree at which pain occurred was not noted in the report. Additionally, the examiner stated that joint testing per Correia v. McDonald requirements was performed as medically appropriate, however, the examiner failed to record the results of range of motion testing results for passive motion or in weightbearing and nonweight-bearing.  On remand, the Veteran must be afforded a new VA examination and the examiner must record the degree at which pain occurs as well as all range of motion testing results for both active and passive, weightbearing and nonweight-bearing testing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for the appropriate VA examination to evaluate the service-connected right knee disabilities. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the knee and the degree at which pain begins.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing of BOTH knees for pain on BOTH active and passive motion AND in weightbearing and nonweight-bearing. If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b) In regard to flare-ups, and if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

2. The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.

4. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




